       Case 4:20-cr-06002-SAB      ECF No. 35     filed 02/03/20   PageID.90 Page 1 of 2




 1   Jeremy B. Sporn
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4   Attorney for Defendant
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
                             The Honorable Stanley A. Bastian
 9
10   United States of America,
11                                   Plaintiff,        No. 4:20-cr-6002-SAB
12         v.                                          Motion to Expedite Hearing
13
     Jose M. Lopez Orduno,                            Without Oral Argument
14                                                    February 6, 2020, 6:30 p.m.
                                  Defendant.
15
16          Jose M. Lopez Orduno hereby moves this court to consider on an expedited
17
     basis his separately-filed unopposed Motion to Continue Trial. Mr. Orduno respectfully
18
     requests that the Court bypass the standard hearing times set forth in Local Rule
19
20   7.1(h)(2)(a). The defense requests that the Court rules on an expedited basis. Further,

21   defense counsel is scheduled to be in Richland on the date and time of the scheduled
22
     pre-trial conference, February 6, 2020.
23
24
25


     Motion to Expedite: 1
       Case 4:20-cr-06002-SAB      ECF No. 35     filed 02/03/20   PageID.91 Page 2 of 2




 1   Dated: February 3, 2020.
 2
                                                   By s/ Jeremy B. Sporn
 3
                                                      Jeremy B. Sporn
 4                                                    4779310, New York
                                                      Federal Defenders of Eastern
 5                                                    Washington and Idaho
                                                      306 East Chestnut Avenue
 6                                                    Yakima, Washington 98901
                                                      (509) 248-8920
 7                                                    Jeremy_Sporn@fd.org
 8
 9                                   Certificate of Service

10         I hereby certify that on February 3, 2020, I electronically filed the foregoing with
     the Clerk of the Court using the CM/ECF System which will send notification of such
11
     filing to the following: Stephanie A. Van Marter, Assistant United States Attorney.
12
13                                                 s/ Jeremy B. Sporn
14                                                 Jeremy B. Sporn

15
16
17
18
19
20
21
22
23
24
25


     Motion to Expedite: 2
